Appeal from an order of the Family Court of Broome County (Whiting, Jr., J.), entered March 17, 1982, which denied defendant’s motion to modify a prior custody order. Pursuant to our direction when we withheld decision in this matter (93 AD2d 310), Family Court promptly filed a decision stating the facts deemed essential to its denial of defendant’s motion to modify a prior order awarding custody of the parties’ child to plaintiff. Since the court’s findings are supported by the record, we now affirm. Order affirmed, with costs. Sweeney, J. P., Main, Casey, Mikoll and Levine, JJ., concur.